Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-16-00471-CV

                                            IN RE William B. SIMS

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 5, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 28, 2016, Relator filed a petition for writ of mandamus and emergency motion for

relief. This court stayed the trial court’s order, and requested a response. The real party in interest

filed a response on August 12, 2016. This court has considered the petition for writ of mandamus

and the response filed on behalf of the real party in interest and is of the opinion that Relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied and the stay

issued by this court is lifted. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM




1
 This proceeding arises out of Cause No. 2016-CI-10677, styled In the interest of K.S.S., a Child, pending in the 408th
Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.